IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

SIMON S. HATHAWAY,                   NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-0137

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed March 14, 2016.

An appeal from an order of the Circuit Court for Bay County.
Michael C. Overstreet, Judge.

Simon S. Hathaway, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, BILBREY, and JAY, JJ., CONCUR.